Citation Nr: 1707972	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-34 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased rating for PTSD with alcohol abuse.  

In November 2013 the Veteran testified before the undersigned.

In March 2014, the Board granted service connection for substance abuse (cocaine and cannabis) as secondary to PTSD; and remanded the inferred issue of entitlement to a total rating for compensation based on individual unemployability (TDIU) and the claim for an increased rating for PTSD.

In March 2015, the RO granted a 100 percent rating for PTSD with substance and alcohol abuse, effective September 13, 2014.

In a March 2016 decision, the Board granted a 100 percent rating for PTSD for the appeal period prior to September 13, 2014; found that the TDIU issue was rendered moot; and remanded the inferred issue of entitlement to SMC based on being housebound.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peak, 22 Vet. App. 280 (2008).

In February 2017, R.M.P., submitted a notice of disagreement with a December 2016 decision denying apportionment of the Veteran's benefits on behalf of their child.   The RO is still developing this appeal and has not yet issued a statement of the case.  The issue is not yet ready for Board review.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a sleep disorder was raised in an October 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

The Veteran has a service-connected disability that is currently rated as 100 percent disabling (posttraumatic stress disorder), but does not have additional service-connected disability or disabilities independently ratable at 60 percent, and is not confined to his home or its immediate premises by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on being housebound are not met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. §§ 3.350(i)(2) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Analysis 

Special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  A veteran is "permanently housebound" when he or she is substantially confined as a direct result of service-connected disability or disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.350 (i)(2).

The United States Court of Appeals for Veterans' Claims (Court) has held that the requirement that the claimant be "substantially confined" to his or her dwelling is met when the evidence establishes his or her inability to leave the house to earn an income.  Howell v. Nicholson, 19 Vet. App. 540, 540 (2006).  Further, the Court found that leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not substantially confined for purposes of SMC based on housebound status benefits.  Id.

The Veteran's current service-connected disabilities include posttraumatic stress disorder (PTSD) rated as 100 percent disabling; mechanical back strain rated as 10 percent disabling; a scar as residual of left inguinal hernia rated as non compensable; and rash on the left arm rated as non compensable. 

While the Veteran currently has a 100 percent rating for PTSD, he does not have additional service-connected disability or disabilities independently ratable as 60 percent disabling.  Therefore, he does not meet the criteria for housebound status under 38 U.S.C.A. § 1114 (s)(1).  Further the evidence is against a finding that he is unable to leave his house to earn an income or that he is otherwise substantially confined to his house or immediate premises due to his service-connected disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i)(2); see Howell, 19 Vet. App. at 540.

The record consistently shows that the Veteran is able to leave his home and suggests that he is able to drive and travel to and from employment.  A January 2011 VA Social Work note indicates that the Veteran "had been out of town due to having to attend a funeral of a very close friend back in Mobile Alabama."  A May 2011 VA Social Work note reflects that the Veteran had been "loitering and drinking in the parking lots of the complex" of his apartment home, suggesting that he is able to leave his home for entertainment purposes.  A June 2012 Social Work note indicates that the Veteran's parents "reside . . . in Mobile, Alabama" and that he "goes and visits them regularly."  The distance between the Veteran's home and Mobile is approximately 170 miles.  This indicates an ability to leave home on a regular basis.  

A November 2013 VA Social Work note reports that the Veteran was planning to "visit his family in Mobile, AL for Christmas when he has more time to spend with them."  Further, during the November 2013 hearing, the Veteran testified that, while he had "a fear of the city" and did not "like going to clubs," he was able to go to a restaurant and eat."  See November 2013 hearing transcript at 14-15.  An October 2014 VA Social Work note reflects that the social worker encountered the Veteran at his apartment complex unpacking his car as he was "returning from Mobile from attending [a] funeral," indicative of his ability to drive and travel to and from employment.  Also, a February 2015 VA Social Work note reports that the Veteran "had been in Mobile helping his mother who [was] having some health issues" at that time, indicating his ability to travel outside of his home.    

In January 2008, the Veteran underwent a VA examination for his service-connected low back disability.  The examiner found that that the Veteran was "[a]ble to walk 1-3 miles" and that the disability presented "mild" effects on traveling, while no effects were found on feeding, bathing, dressing, toileting, or grooming.  In a September 2014 Spine Disability Benefits Questionnaire (DBQ) report, the examiner found that the Veteran suffered "no functional impairments" from his low back disability.  Likewise, a September 2014 DBQ examiner for the Veteran's service-connected skin and scar conditions (rash on the left arm and scar as residual of left inguinal hernia, respectively) observed no functional impairments due to these conditions, and the Veteran has not asserted otherwise.  Based on these findings, a May 2016 examiner opined that the Veteran's lumbar spine, scar, and skin disabilities did not cause "inability to leave the house, such as traveling to and from a job."  

A January 2008 VA examination for PTSD notes that the Veteran "does volunteer work," suggesting his ability to travel outside of his home to work-like activities.  During a September 2014 DBQ examination for PTSD, the Veteran reported that "he goes home to Mobile" to visit his son and that he "uses food stamps to purchase food," again suggesting that he is able to leave home on a regular basis.  In a May 2016 opinion, a VA examiner opined that the Veteran's PTSD did not "prevent . . . him from leaving home such as would be required to travel to and from a job," reasoning that there was "[n]o symptom or aspect of PTSD . . . involv[ing] restriction of movement" and that there was no evidence supporting an independent diagnosis of agoraphobia.  

Further, the Veteran's treatment records contained his report that he "took walks for exercise and visited his son in Mobile, Alabama, when possible . . . ."  Although the examiner did not specifically address whether the Veteran was prevented from traveling to and from a job due to PTSD, as articulated above, the evidence demonstrates that he has not been confined to his home and has been able to travel in a manner consistent with the ability to leave home to earn an income.  Consequently, the preponderance of the evidence is against the grant of SMC based on being housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2); see Howell, 19 Vet. App. at 540.

The Board notes that the issue of entitlement to SMC for aid and attendance has not been raised by the record and is not before the Board at this time.  SMC based on aid and attendance, a higher level of compensation than that of SMC based on housebound status, is payable where a veteran, as the result of service-connected disability or disabilities, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  However, the evidence of record does not suggest, and the Veteran has not alleged, loss or loss of use of any extremity, blindness, or that his service-connected disabilities render him helpless so as to require regular aid and attendance of another person.  Therefore, the issue of entitlement to SMC for aid and attendance has not been raised at this time and will not be discussed further.  

As the preponderance of the evidence is against entitlement to SMC based on being housebound, the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC based on being housebound is denied. 



_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


